I dissent.
The right of eminent domain exists only upon the condition that full payment be made to the owner of the property taken for all damages he sustains by or as a result of the taking of the property. This contemplates not only payment for the property actually taken for use of the condemnor but for damages resulting to the condemnee by the loss of the property so taken. Normally we say the condemnee is entitled to recover the value of the land actually taken, plus the damages to the land not taken. This expression too often leads to misapplication of the true rule of recovery of damages. We should think of it in terms of property, not in terms of land. The condemnee is entitled to recover the full value of the loss he sustains by the infringement of and interference with his legal rights — the right to use his physical holdings in any legitimate way or business he may choose. The old rule was inclined to be rigid and confine the damages recoverable to the particular tract of land from which the taken part was severed. It was then extended to permit consideration of damages, if any, to contiguous tracts. Later the vision of the law became clearer. Instead of seeing through a glass darkly, the courts realized that damage to *Page 107 
property rights were not always identical with damage to land as such, and the rule of unity of use was recognized and applied. This is sometimes spoken of as unity of property. If various tracts of land not contiguous are owned by the condemnee, and are so used and operated that the uses to which the owner is putting the tracts none of which is taken, is substantially interfered with, that constitutes a damage due to the taking which is cognizable in the action. The rule is thus laid down in 29 C.J.S., Eminent Domain, § 140, page 982:
"To constitute a unity of property within the rule, there must be such a connection or relation of adaptation, convenience, and actual and permanent use as to make the enjoyment of the parcel taken reasonably and substantially necessary to the enjoyment of the parcels left, in the most advantageous and profitable manner in the business for which they are used. * * * The separate parcels may be considered as one if they are so inseparably connected in the use to which they are applied that injury or destruction of one must necessarily and permanently affect the other."
So too are the decisions of the courts of which we note only a few of the many we have examined.
"Where a parcel of land used as a part of an entire property is sought to be taken for public use, and the land sought to be taken is of greater value, considered as a part of the entire property, than if taken as a distinct and separate piece entirely disconnected from the residue, the just compensation for the part so taken is its fair cash or market value when considered in its relation to and as a part of the entire property, and not simply what may appear to be its value as a separate and distinct piece." City of Chicago v. Cruse, 337 Ill. 537, 169 N.E. 322,323. See also in 20 C.J., page 736, note 63; 29 C.J.S., Eminent Domain, § 140 note 16.
If several tracts are used together as a farm, in determining the compensation to be paid the owner on condemnation of only part of the land, the tract constitutes a unity and the injury to the whole farm should be considered. Grand River Dam Authority
v. Thompson, 10 Cir., 118 F.2d 242. See also U.S. ex rel.T.V.A. v. Powelson, 4 Cir., *Page 108 118 F.2d 79, 87, modifying U.S. ex rel. T.V.A. v. Southern St.Power Co., D.C., 33 F. Supp. 519; U.S. v. Crary, D.C.,2 F. Supp. 870; City of Stockton v. Marengo, 137 Cal. App. 760,31 P.2d 467, 470; State v. Hoblitt, 87 Mont. 403, 288 P. 181;Dean v. County Bd. of Education, 210 Ala. 256, 97 So. 741;Duggan v. State, 214 Iowa 230, 242 N.W. 98; City ofMiddleboro v. Chasteen, 285 Ky. 427, 148 S.W.2d 295;Darlington v. Pennsylvania R. Co., 278 Pa. 307, 123 A. 284;Atchison T.  S.F.R. Co. v. Southern Pac. Co., 13 Cal. App. 2d 505,57 P.2d 575; City of Stockton v. Ellingwood, 96 Cal. App. 708,275 P. 228; 20 C.J., p. 737, note 66; 29 C.J.S., Eminent Domain, § 140 note 19; Texas Empire Pipe Line v.Stewart, 331 Mo. 525, 55 S.W.2d 283, reversing Id., Mo. App.,35 S.W.2d 627; City of St. Louis v. St. Louis I.M.  S.R.Co., 272 Mo. 80, 197 S.W. 107.
There is evidence showing that Carlson used all his lands as a farm unit; that an essential or important part of his farming enterprise was his dairy business; that such dairy business could not well be operated without the pasture lands or other pastures of substantially equal values in usage; that the taking of these pasture lands substantially destroyed or injured Carlson's farming enterprise. The whole thing as a farm unit kept a family profitably employed; but it may well be that minus the pasture, and therefore minus the efficient operation of the dairy business, the balance of the farm would not well keep a family; could not be successfully and financially operated as a farm undertaking to efficiently maintain a family unit, and therefore its value might be materially lessened. I think that presents a question for the jury. The trial court so viewed it, and I think correctly submitted it.
The prevailing opinion assumes the burden was on Carlson to show he could not retrieve his losses by the purchase of other lands. It is elemental that the condemnor has the burden of showing offsets or other facts which might lessen the damages directly resulting to the condemnee from the interference with his property rights. Again the prevailing *Page 109 
opinion assumes that Carlson could convert some of his other farm lands into pasturage. Two objections to that reasoning present themselves: That might decrease the farm unit to a size where it would not be a feasible paying farm unit, and reasonably maintain a family; and, secondly, such burden of proof should be on the condemnor not the property owner. So I think the matter was properly submitted to the jury, and there is sufficient evidence to uphold its verdict.
PRATT, J., on leave of absence.